United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-1580EM
                                 _____________

United States of America,              *
                                       *
            Appellee,                  *
                                       * On Appeal from the
      v.                               * United States District Court
                                       * for the Eastern District
                                       * of Missouri.
John Lee Coffman,                      *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: June 11, 1998
                                 Filed: July 1, 1998
                                  ___________

Before RICHARD S. ARNOLD and MORRIS SHEPPARD ARNOLD, Circuit Judges,
      and PANNER,1 District Judge.
                                ___________

RICHARD S. ARNOLD, Circuit Judge.


      John Coffman was charged with possession of ephedrine with the intent to
manufacture methamphetamine, in violation of 21 U.S.C. § 841(d)(1). The District
Court denied his motion to suppress evidence seized from his home. Coffman pleaded



      1
      The Hon. Owen M. Panner, United States District Judge for the District of
Oregon, sitting by designation.
guilty, reserving the right to challenge the District Court’s evidentiary ruling. He now
appeals that ruling. We affirm.

                                            I.

       The facts of the search and seizure are undisputed. In the course of tracking a
federal drug fugitive, the government learned that Coffman was an associate of the
fugitive. Two deputy United States Marshals went to Coffman’s residence to question
him about the fugitive. Coffman invited them in. One deputy observed an empty
handgun holster on a chair and asked Coffman if there were any weapons or other
persons in his home. He “replied there were none and invited the deputy to look for
himself.” Stipulation and Plea Agreement at 10. While one deputy talked with
Coffman, the other found “45,000 dosage units of ephedrine under the defendant’s bed
and a loaded Smith & Wesson .357 Magnum revolver under the defendant’s pillow,”
id. (footnote omitted), which were then seized.

       Coffman was indicted for possession of ephedrine with the intent to manufacture
methamphetamine, in violation of 18 U.S.C. § 841(d)(1), and possession of a firearm
by a person convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). He moved to
suppress the drugs and gun, contending that they were unlawfully seized. On the
Magistrate Judge’s2 recommendation, the District Court3 denied the motion. Coffman
then pleaded guilty to the drug-related count, reserving his right to appeal the denial of
the motion to suppress. The gun-related count was dismissed. He was sentenced to 120
months of imprisonment.



      2
       The Hon. Thomas C. Mummert, III, United States Magistrate Judge for the
Eastern District of Missouri.
      3
       The Hon. Jean Hamilton, Chief Judge, United States District Court for the
Eastern District of Missouri.

                                           -2-
                                           II.

        We hold that the District Court’s determination that Coffman had voluntarily
consented to the search of his home was not clearly erroneous. See United States v.
Miller, 20 F.3d 926, 930 (8th Cir.), cert. denied, 513 U.S. 886 (1994). Coffman’s
invitation to “ ‘go ahead and look around,’ ” Mem. of Magistrate Judge at 2, indicated
consent. It was then the government’s burden to demonstrate by a preponderance of the
evidence that this consent was voluntary. United States v. Miller, 20 F.3d at 930.
Here, neither “the characteristics of the accused” nor “the details of the environment,”
id., evidenced involuntariness. At the evidentiary hearing, the deputies testified that
Coffman had not been “under the influence of any drugs or alcohol,” and that they had
not made “any threats or promises to get him to give . . . permission to search the
residence.” Hr’g Tr. at 15. Nor does the Fourth Amendment require the deputies to
have informed Coffman of his right to withhold consent to the search. Ohio v.
Robinette, 519 U.S. 33, 117 S. Ct. 417, 421 (1996).

       Coffman further argues that the search exceeded the scope of his consent.
However, there was no evidence that he told the deputies to limit their search to certain
areas, or for people only. He said, “ ‘[G]o ahead and look around. You won’t find a
thing.’ ” Mem. of Magistrate Judge at 2. We cannot agree that “the typical reasonable
person” would have understood Coffman to be permitting only a limited search. See
United States v. Martel-Martines, 988 F.2d 855, 858 (8th Cir. 1993) (citing Florida v.
Jimeno, 500 U.S. 248 (1991)). It was not clear error for the Magistrate Judge to find,
and the District Court to agree, that Coffman’s “consent to search was broad and
unlimited.” Mem. of Magistrate Judge at 8.

      We therefore affirm the decision of the District Court.




                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-